Citation Nr: 1341230	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-37 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia, left knee, to include a compensable rating prior to August 2, 2012.

2.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia, right knee, to include a compensable rating prior to August 2, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine anterior osteophytes (cervical spine condition).

4.  Entitlement to a rating in excess of 20 percent for residuals of thoracolumbar compression fracture with arthritic changes, to include an implied noncompensable rating while rated together with the cervical spine condition prior to August 2, 2012 (lumbar spine condition).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2012 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in March 2013 and was remanded for further development.  Specifically, the Board requested the Veteran be provided with a new VA examination.  The Board finds the requested action was completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the March 2013 decision also included the issues of entitlement to service connection for the Veteran's bilateral ankle and shoulder conditions.  Service connection was granted in all four of these claims in a July 2013 rating decision.  Because that decision constituted a full grant of benefits sought on appeal, the issues of service connection for the Veteran's bilateral ankle and shoulder conditions are no longer before the Board.

The Veteran's cervical and lumbar spine segment conditions were initially rated together and assigned a single 10 percent rating.  The RO then granted a separate 20 percent rating for the Veteran's service-connected lumbar condition effective August 12, 2012, while continuing the 10 percent rating for the cervical spine.  The Board finds that while these conditions were initially rated together, the Veteran was service-connected for separate cervical and lumbar spine conditions since 2009.  By assigning a 20 percent rating for the lumbar spine from August 2012, the RO implicitly concluded that the lumbar spine condition was noncompensable prior to that date.  Therefore, the Board has recharacterized the issues to better represent the Veteran's service-connected conditions and the ratings assigned. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has had painful motion of both knees since 2009, with, at most, minimal limitation of flexion. 

2.  The Veteran has had painful motion of the cervical spine since 2009, with, at most, mild limitation of motion, and incapacitating episodes due to intervertebral disc syndrome with a total duration of less than one week during any 12 month period.

3.  The Veteran has had painful motion of his lumbar spine since 2009, with moderate limitation of extension shown on VA examination in 2013, and incapacitating episodes due to intervertebral disc syndrome with a total duration of less than two weeks during any 12 month period.

4.  The Veteran did not have any neurologic impairment as a result of his service-connected cervical or lumbar spine conditions at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for the Veteran's service-connected left knee chondromalacia prior to August 2, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5299-5260 (2013).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee chondromalacia have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5299-5260 (2013).

3.  The criteria for an initial rating of 10 percent for the Veteran's service-connected right knee chondromalacia prior to August 2, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5299-5260 (2013).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee chondromalacia have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5299-5260 (2013).

5.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected cervical spine condition have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5235-5242.

6.  The criteria for an initial rating of 10 percent, but no higher, for the Veteran's service-connected lumbar spine condition prior to August 2, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5242.

7.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine condition after August 2, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his bilateral knee conditions as well as his cervical and thoracolumbar spine conditions.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).



Bilateral Knees

The Veteran is seeking an increased rating for his bilateral knee condition.  Each of the Veteran's knees is rated under Diagnostic Code 5299-5260.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  There is not a specific diagnostic code for chondromalacia.  Code 5299-5260 rates the Veteran's knees for chondromalacia resulting in limited flexion of the leg.  The Veteran's condition was initially rated as noncompensable in each knee.  During the course of the appeal in a July 2013 supplemental statement of the case (SSOC), the RO granted an increased rating to 10 percent in each knee, effective August 2012.  The Board will first discuss whether a compensable rating was warranted prior to August 2012 and then whether a rating in excess of 10 percent was warranted at any point during the period on appeal.

Under VA regulations normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under diagnostic code 5260 a noncompensable rating is assigned for flexion limited to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, and a higher 20 percent rating is assigned for flexion limited to 30 degrees.

In January 2009 the Veteran was provided with a VA examination prior to his discharge from active service.  The Veteran reported his bilateral knee condition dated to approximately 1993 when he injured himself while doing physical fitness during active service.  He experienced ongoing symptoms of weakness, stiffness, swelling, and pain.  He described his pain as aching and sticking with a severity level of 8/10.  His pain occurred intermittently, two to three times per week, lasting for one to two days at a time.  His pain was elicited by physical activity and relieved by rest and Motrin.  Upon examination the examiner noted the Veteran had moderate crepitus of both knees, but they were otherwise normal.  No edema, effusion, weakness, tenderness, redness, heat, abnormal movement, evidence of subluxation, locking pain, or joint effusion were noted.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees in each knee, normal range of motion under VA regulations.  Additional range of motion testing after repetitive exercise did not reveal any further limitation of motion.  No varus or valgus instability was found and Drawer and McMurray tests were negative.  An x-ray of each knee was also negative.

In his July 2009 written notice of disagreement and his August 2012 hearing, the Veteran consistently reported experiencing ongoing pain in both his knees.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly the Veteran's competent lay statements regarding his knee pain have been considered by the Board.

Based on his statements made during the VA examination and throughout the period on appeal the Board finds the Veteran consistently reported experiencing painful motion in both his knees prior to August 2012.  VA regulations provide that painful joints are entitled to at least the minimum compensable rating for the joint in question.  38 C.F.R. § 4.59.  This regulation serves as the basis for which the Veteran's current 10 percent rating was awarded in the July 2013 SSOC effective August 2012.  However, the Board finds the Veteran consistently reported painful motion in his knees during the entire period on appeal, including prior to August 2012 and prior to separation from service.  Because the Board finds no reason to doubt the Veteran's consistent, competent assertions of painful motion in each knee, a 10 percent rating is granted for each knee effective April 1, 2009, following the Veteran's separation from active service.

As discussed above, the results of the range of motion testing from January 2009 reflect the Veteran had normal range of motion in both knees.  Therefore a rating in excess of 10 percent based on limitation of motion is not warranted in either knee, as the Veteran had flexion well in excess of 30 degrees bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In June 2013 the Veteran was provided with an additional VA examination.  The Veteran described increasing episodes of pain, stiffness, and intermittent swelling in both knees since his condition began in approximately 1993.  He asserted that during flare-ups of pain he had to rest his knees, which interfered with his job.  Range of motion testing revealed right leg flexion to 130 degrees with pain beginning at 125 degrees and no limitation of extension.  Left knee range of motion revealed flexion to 135 degrees with pain at end range and no limitation of extension.  No additional loss of range of motion was demonstrated in either knee after repetitive use.  Examination also revealed no tenderness or pain to palpation bilaterally.  Muscle strength and joint stability were normal and there was no evidence of recurrent patellar subluxation, dislocation, shin splints, or meniscal conditions.  The Veteran did have stiffness in both knees and used braces regularly.  X-rays remained normal bilaterally.  The examiner opined the Veteran's bilateral knee condition impacted his work ability due to his inability to perform physical employment that required prolonged standing and walking.

The Board finds the results of this most recent examination reflect the Veteran's bilateral knee condition had increased in severity, as he now had some limitation of motion with flexion in each knee.  However, the evidence still does not establish a higher 20 percent rating was warranted.  The Veteran continued to have flexion of each knee well in excess of 30 degrees, the limitation of flexion contemplated by a higher rating.  38 C.F.R. § 4.71a.  Accordingly the Veteran's claim for increased rating in each knee based on limitation of flexion is denied.

The Board notes Diagnostic Codes 5256 through 5263 may also apply to knee conditions to provide separate or higher ratings.  38 C.F.R. § 4.71a.  However, the Board finds none of these additional ratings are applicable in this case.  First, the evidence does not establish the Veteran had ankylosis at any time during the period on appeal, and therefore a rating under Diagnostic Code 5256 is not warranted.  

Although the Veteran did describe his knees had 'given out' from the pain, the medical evidence does not establish he had instability or subluxation in either knee at any point during the period on appeal.  Moreover, in both VA examinations, the examiners specifically noted the Veteran did not have subluxation or instability.  Accordingly, a rating under Diagnostic Code 5257 is not warranted.

The evidence also does not establish the Veteran had dislocation or removal of the semilunar cartilage, impairment of tibia and fibula, or genu recurvatum in either knee at any point during the period on appeal.  Accordingly separate or higher ratings under Diagnostic Codes 5258, 5259, 5262, and 5263 are not warranted.

The evidence does not establish the Veteran had limited extension of either knee at any point during the period on appeal.  Instead he consistently demonstrated full extension to zero degrees in both knees.  Accordingly no separate or higher rating is warranted under Diagnostic Code 5261.

Finally, x-rays of the knees have been normal, so a rating cannot be assigned under the diagnostic code for arthritis.

Based on all of the foregoing the Board finds a rating not to exceed 10 percent in each knee was warranted throughout the period on appeal.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of either knee under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

However, at both VA examinations the examiners specifically performed repetitive motion testing, but no additional loss of range of motion was noted in either knee.  Therefore the Veteran consistently demonstrated pain-free range of motion beyond what was required for a higher rating.  As the DeLuca considerations were specifically contemplated in the rating assigned, they do not constitute a basis for an increased rating.

Spinal Conditions

The Veteran is also seeking increased ratings for his spinal condition, which affect both his cervical and lumbar spine.  Prior to August 2012, the Veteran's service-connected condition was assigned a single 10 percent rating for status post compression fracture with arthritic changes, lumbar spine, and anterior osteophytes cervical spine combined.  This combined condition was rated under Diagnostic Code 5235-5242 for vertebral fracture or dislocation and degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  In a July 2013 SSOC, the RO granted separate ratings for the Veteran's cervical and thoracolumbar spine conditions.  A 10 percent rating for the Veteran's cervical spine degenerative disc disease was continued under 5235-5242 (cervical spine condition) with an effective date of April 1, 2009, and a separate 20 percent rating for residuals of the thoracolumbar compression fracture with arthritis changes was assigned under Diagnostic Code 5242 (lumbar spine condition), effective August 2, 2012.  As noted above, in doing so, the RO implicitly concluded that prior to August 2, 2012, only the cervical spine condition was compensable, and no separate rating was assigned for the lumbar spine. 

VA regulations provide spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.  The Board will first discuss the General Rating Formula for Diseases and Injuries of the Spine and will then turn to a discussion of rating for IVDS or the applicability of any other code.

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The normal ranges of motion as shown are the maximum that can be used for calculation of the combined range of motion.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 

Normal range of motion of the cervical spine is flexion-extension and lateral flexion from zero to 45 degrees, and right and left rotation from zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  The normal combined range of motion of the cervical spine is 340 degrees.  See General Rating Formula, Note (2). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

As discussed above, the Veteran was provided with a pre-discharge VA examination in January 2009.  Upon examination the examiner noted the Veteran's posture was erect and his gait was normal.  The Veteran did not have IVDS or any bladder dysfunction.  Neurological examination was normal with motor function, sensory function, and reflexes normal in all extremities.  

Regarding the Veteran's cervical spine, he reported experiencing symptoms of stiffness, numbness, and pain since an injury during fast rope combat training in approximately February 1994.  The Veteran described his pain was aching, sticking, and cramping with a severity level of 7/10.  His pain was elicited by physical activity and relieved by rest, chiropractic treatment, and Motrin.  The Veteran denied experiencing any incapacitation of the cervical spine which required bedrest.  He also did not report any functional impairment due to his pain.  The examiner noted there was no pain on palpation, radiation of pain with movement, muscle spasm, or tenderness.  Range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, bilateral rotation to 80 degrees.  No additional loss of range of motion was noted after repetitive use.  X-ray showed anterior osteophyte at C4.

Regarding the Veteran's lumbar spine, he described symptoms of stiffness, numbness, and pain since an injury from an airborne jump in 2002 and working in a job during service which required heavy lifting.  The Veteran described his pain was constant, squeezing, and aching with a severity level of 8 out of 10.  His lumbar back pain was elicited by physical activity and was relieved by rest and chiropractic treatment.  He denied any incapacitation which required bedrest or any functional impairment due to his lumbar spine.  There was no evidence of radiation of pain on movement, muscle spasm, or tenderness.  Straight leg raise testing was negative bilaterally.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion bilaterally to 30 degrees, and bilateral rotation to 30 degrees.  The examiner opined this range of motion was within normal limits.  No additional loss of range of motion was noted after repetitive use.  X-ray of the lumbar spine was negative.  The examiner opined no current pathology was identified to render a diagnosis regarding the Veteran's lumbar spine.

The Board finds the results of the range of motion testing reflect the Veteran had range of motion of the cervical and lumbar spine segments in excess of the motion contemplated by a compensable 10 percent rating.  Therefore compensable ratings based on limitation of motion were not warranted for either spine segment.

However, the Veteran credibly reported complaints of pain in both his cervical and lumbar spine segments stemming from separate incidents during his active service.  The Veteran continued to consistently report these complaints in his written notice of disagreement and his testimony before the undersigned VLJ.  As discussed above, VA regulations provide that painful motion should be afforded at least the minimal compensable rating for the body part in question.  38 C.F.R. § 4.59.  VA regulations also provide that disabilities of the cervical and thoracolumbar spine segments should be evaluated separately.  38 C.F.R. § 4.71a, Note 6.  As discussed above, during the course of the appeal the RO granted the Veteran a separate rating for his lumbar spine condition effective August 2012.  However the Board finds that a separate 10 percent rating for his lumbar spine condition should have been granted based on painful motion effective 2009.  Therefore, a separate rating not to exceed 10 percent for the Veteran's service-connected lumbar spine condition is granted effective April 1, 2009.  

At his August 2012 hearing, the Veteran testified that his back condition had gotten a "little worse."  He described his pain as constant with stiffening up and audible "cracking."  The Veteran reported he experienced more pain while doing physical exertion, like yard work, or while driving.  He also testified that on some days he would wake up wrong and experience back pain for the next several days.

As discussed above, in a July 2013 rating decision the SSOC granted the Veteran a separate 20 percent rating for his thoracolumbar spine condition based on limitation of motion, effective August 2, 2012.  Therefore the Veteran's 10 percent rating for his lumbar spine condition is increased to 20 percent effective August 2, 2012.

In June 2013 the Veteran was provided with an additional VA examination.  Regarding his cervical spine, the examiner noted the Veteran had degenerative disk disease since 1994 as well as a compression fracture of T3-T4.  The Veteran reported he experienced worsening pain and stiffness since then, and recently constantly experienced "cracking" of his neck.  He described flares of pain during which the pain radiated into his chest, as well as associated stiffness.  The Veteran reported it took him longer to move around due to his stiffness.  He demonstrated localized tenderness or pain to palpation and guarding or muscle spasm which resulted in an abnormal gait.  Range of motion testing revealed forward flexion to 40 degrees, extension to 35 degrees, right lateral flexion to 40 degrees, left lateral flexion to 35 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 80 degrees or greater with pain at end of range in all directions.  Repetitive use testing was performed with no additional loss of range of motion.  Muscle strength and reflexes were normal.  The examiner noted no radiculopathy or other neurologic abnormality.  The Veteran did have IVDS of the cervical spine and had one incapacitating episode lasting less than one week.  The x-ray showed mild cervical disc space narrowing.  The examiner opined the Veteran's cervical spine condition impacted his ability to work and continued, "It would be mere speculation to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups."

The Board finds the Veteran's range of motion demonstrated of the cervical spine demonstrated during this examination continued to warrant a 10 percent rating.  The Veteran had forward flexion of the cervical spine in excess of the 30 degrees needed for a 20 percent rating, as well as combined range of motion greater than 170 degrees.  Therefore a rating higher than 10 percent was not warranted.

Regarding the Veteran's lumbar spine, at his June 2013 examination the Veteran reported experiencing worsening pain and stiffness since his condition began in approximately February 1994.  He described hearing a constant cracking in his back and during flares he experienced pain radiating to his sides, left greater than right.  He asserted "I am slowed down" due to stiffness.  He described difficulty getting out of the car.  Range of motion testing revealed forward flexion to 60 degrees, extension to 30 degrees or greater, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater with pain at end range in all directions.  Repetitive use testing revealed no additional loss of range of motion.  The examiner noted the Veteran had localized tenderness or pain to palpation and palpable tenderness of the lumbar spine, left greater than right.  The Veteran experienced lower extremity stiffness with attempts to extend each leg.  The examiner noted the Veteran had guarding or muscle spasm which resulted in an abnormal gait.  Muscle strength was normal, except for knees which were 4/5 bilaterally.  Reflexes and sensory exams were normal and straight leg raising test was negative bilaterally.  The Veteran did not have radiculopathy or any other neurologic abnormality.  He did have IVDS with incapacitating episodes of total duration of at least one week but less than two weeks over the past 12 months.  The examiner opined the Veteran was unable to perform his duties at work as an air operations specialist which required prolonged walking and standing due to the pain and stiffness of his lumbar spine.  The Veteran also regularly used a lumbar brace.  

The report from the June 2013 examination reflects the Veteran met the criteria for the 20 percent rating assigned by the RO for his lumbar back condition based on his limited forward flexion and muscle spasm or guarding resulting in an abnormal gait.  However, the Veteran demonstrated forward flexion well in excess of 30 degrees and no ankylosis of the spine was shown.  Therefore, the Veteran did not meet the criteria for a higher 40 percent rating.  Accordingly his claim for a rating in excess of 20 percent for his lumbar spine based on limitation of motion is denied.

In reaching these conclusions, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

At both his January 2009 and June 2013 VA examinations the examiners specifically performed repetitive motion testing and no additional loss of range of motion was noted in his cervical or lumbar spine segments.  Therefore the DeLuca considerations were specifically contemplated in the assigned rating criteria above and the Veteran has consistently demonstrated pain-free range of motion beyond what was required for a higher rating.  Accordingly the DeLuca considerations do not constitute a basis for an increased rating.

The Board has also considered whether a higher rating would be warranted under the Formula for Rating IVDS on Incapacitating Episodes.  Under this formula, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.

An incapacitating episode is defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

As discussed above, the report from the Veteran's June 2013 VA examination reflects the Veteran did have IVDS with some incapacitating episodes.  Regarding the cervical spine he had incapacitating episodes lasting less than one week in the previous 12 months.  Under the IVDS formula this would result in a noncompensable rating.  Therefore rating the Veteran's cervical spine under the general formula is more favorable for the Veteran as it resulted in a compensable rating throughout the period on appeal.  Accordingly for the Veteran's benefit his cervical spine will not be rated under the IVDS formula.

Similarly, the 2013 VA examination report reflects the Veteran had IVDS of the lumbar spine with incapacitating episodes lasting between one and two weeks in the previous twelve months.  Under the IVDS formula this would result in a 10 percent rating.  However, as discussed above, under the general formula the Veteran's lumbar spine was rated as 20 percent effective August 2012.  Therefore rating the Veteran's lumbar spine condition under the general formula results in a higher evaluation, so his lumbar condition will not be rated under the IVDS formula.

The regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  However, as will be discussed, the evidence does not establish that the Veteran had a separate neurologic disability at any point during the course of his appeal as a result of his service-connected disabilities.

Review of the Veteran's record from the period on appeal does show some complaints of radiating pain.  For example in his 2013 examination the Veteran reported his neck pain occasionally radiated into his chest and his lumbar back pain radiated into his sides.  However, no neurological impairment was actually diagnosed at this examination, or at any other point during the period on appeal.  Instead, at this most recent examination the Veteran demonstrated normal reflexes and sensory responses, and straight leg raising test was negative bilaterally.  The examiner also specifically opined the Veteran did not exhibit any symptoms of radiculopathy or any other neurological abnormality as a result of his cervical or lumbar spine conditions.  As such, while the Veteran voiced some complaints of radiating pain, objective medical testing consistently failed to lead to the diagnosis of any separate neurologic disability.  Therefore, a separate or higher rating for a neurological disability as a result of his cervical or lumbar spine conditions is not warranted.

With this decision, the Veteran will now have separate 10 percent ratings for the cervical and lumbar spine conditions effective from April 1, 2009, when the Veteran separated from active service.  A higher 20 percent rating for the Veteran's cervical spine is not warranted at any time during the appeal period.  The RO already assigned a 20 percent rating for the lumbar spine condition effective August 2, 2012.  The criteria for a schedular rating in excess of 20 percent for the Veteran's lumbar spine condition have not been met.

In all of the above claims the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral knee, cervical spine, or lumbar spine disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain upon use of each of the body parts on appeal.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As discussed above the Veteran's competent reports of pain served, in part, as the basis for his schedular ratings assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's bilateral knee, cervical spine, and lumbar spine conditions do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for these conditions.  As to employment, the Veteran has described that these conditions limited his ability to perform some of his job duties on occasion.  This limitation described by the Veteran and associated impairment in earning capacity is reflected in the rating criteria assigned.  See 38 C.F.R. § 4.1.  The level of impairment described by the Veteran does not constitute marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However both his August 2012 hearing testimony and the report from his June 2013 VA examination reflect the Veteran continues to work as an air operations specialist.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for the above described conditions was granted.  He then appealed the downstream issue of the ratings that have been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, and the Veteran has not indicated he received any private treatment for the above discussed conditions.

The Veteran was also provided with a hearing before the undersigned VLJ in August 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions, specifically regarding any increase in severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and none was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  In the recent brief, the representative suggested the examination was inadequate as EMG testing was not done to rule-out neurological abnormalities.  The decision whether to conduct diagnostic testing is a medical one, and apparently the examiner concluded this was not needed.  In light of the fact that no abnormal neurological findings were shown on the physical examination, the Board cannot conclude it was erroneous to not order further testing.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





[Continued on Next Page]

ORDER

An initial rating of 10 percent is granted for the Veteran's left knee condition prior to August 2, 2012, subject to the laws and regulations governing the award of monetary benefits.  A rating in excess of 10 percent for this condition is denied.

An initial rating of 10 percent is granted for the Veteran's right knee condition prior to August 2, 2012, subject to the laws and regulations governing the award of monetary benefits.  A rating in excess of 10 percent for this condition is denied.

An initial rating in excess of 10 percent for the Veteran's cervical spine condition is denied. 

An initial rating of 10 percent is granted for the Veteran's lumbar spine condition prior to August 2, 2012, subject to the laws and regulations governing the award of monetary benefits.  A rating in excess of 20 percent after August 2, 2012, for this condition is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


